Citation Nr: 1402689	
Decision Date: 01/22/14    Archive Date: 01/31/14

DOCKET NO.  10-42 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation of fracture of left medial malleolus (ankle) currently evaluated as noncompensable.  

2.  Entitlement to service connection for left knee, status post surgery with degenerative changes as secondary to the service-connected fracture of left medial malleolus (ankle) disability.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Neichole SJ Linhorst, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1990 to July 1991.  

This claim comes before the Board of Veterans' Appeals (Board) from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board finds that further development is required prior to adjudicating the Veteran's claim.  38 C.F.R. § 19.9 (2013).  

The Veteran contends that his service-connected left ankle disability has increased in severity and warrants a compensable rating, and that his left knee condition should be service connected as secondary to his left ankle disability.  A VA examination and opinion was provided for the Veteran's claim in July 2008, but the inadequacies evident in the examination and opinion require a remand.  

The Veteran underwent a VA examination of the left ankle in July 2008.  Since that examination, the record indicates that there may have been a change in the condition of the left ankle.  VA treatment records generated after the VA examination include a December 2, 2009 orthopedic attending physician's note with x-ray findings of osteoarthritic changes in the medial malleolus area that gave the Veteran pain and instability.  The Veteran also reported a new symptom, ankle buckling, in his October 2010 Form 9 that was not reported at the July 2008 VA examination.  This implies some change in his left ankle disability since the July 2008 VA examination.  As such, a new VA examination is warranted to assess the current severity of the Veteran's service connected disability.   

With respect to the claim of service connection for a left knee, status post surgery with degenerative changes as secondary to the service-connected fracture of left medial malleolus (ankle) disability that the July 2008 opinion of record is not adequate.  The VA examiner opined that the Veteran's left leg/knee condition (diagnosed as degenerative arthritis and chondrocalcinosis) is less likely as not caused by or a result of the Veteran's service connected left ankle disability.  The rationale indicated that the Veteran's current knee condition is most likely caused by or a result of his injury/trauma prior to service, and further noted service medical records that stated the Veteran had surgery to his left knee prior to service.  The Board notes that the Veteran's service entrance examination was negative for any finding of a left knee disability.  The report only shows that the Veteran cut his knee playing football in 1971 and that he had a repair of the laceration of the left knee.  There was no sequel.  The Board observes that there is no clear an unmistakable evidence showing that the Veteran entered service with a left knee disability.  Therefore, the question that must be addressed is whether the Veteran's current left knee disorder is due to service or whether it is due to or aggravated by a service-connected disability.  As these questions were not addressed in the opinion, the opinion cannot be considered adequate for the purpose of adjudication the claim of service connection for a left knee disability.

Accordingly, the case is REMANDED for the following action:

1.   Ask the Veteran to identify all private and VA medical treatment providers who have treated him from July 2010 to present for his left ankle and left knee disabilities, and obtain an authorization to request medical treatment records from each private provider identified by the Veteran.  The RO must obtain all private and VA medical treatment records from each provider identified by the Veteran, and associate them with the claims file.  

2. After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo a VA orthopedic examination, by an appropriate physician, at a VA medical facility, to determine the current nature and severity of his service-connected fracture of left medial malleolus (ankle), and to determine the etiology of his left knee disability.   The entire claims file, to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  

All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.  

a. The physician should conduct range of motion testing of the left medial malleolus (ankle) (expressed in degrees).  The physician should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the physician should indicate the point at which pain begins. In addition, the physician should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the physician should express any such additional functional loss in terms of additional degrees of limited motion. 

b. The examiner should specifically report whether the Veteran has impairment of the tibia and fibula with nonunion, with loose motion, requiring brace.  

c. The examiner should specifically report whether the Veteran has impairment of the tibia and fibula with malunion and with marked ankle disability.  The examiner should specifically report whether the Veteran has impairment of the tibia and fibula with malunion and with moderate ankle disability.  The examiner should specifically report whether the Veteran has impairment of the tibia and fibula with malunion and with slight ankle disability.  

d. The examiner should specifically report whether the Veteran has ankylosis of the ankle in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion or eversion deformity.  The examiner should specifically report whether the Veteran has ankylosis of the ankle in plantar flexion, between 30 degrees and 40 degrees, or in dorsiflexion, between 0 degrees and 10 degrees.  The examiner should specifically report whether the Veteran has ankylosis of the ankle in plantar flexion, less than 30 degrees.  

e. The examiner should specifically report whether the Veteran has marked limited motion of the ankle or moderate limited motion of the ankle.  

f. The examiner should specifically report whether the veteran has ankylosis of the subastragalar or tarsal joint in poor weight-bearing position, or ankylosis of the subastragalar or tarsal joint in good weight-bearing position.  

g. The examiner should specifically report whether the Veteran has malunion of the Os calcis or astragalus with marked deformity, or malunion of the Os calcis or astragalus with moderate deformity.  

h. In addition, the examiner should identify any other associated symptoms of the Veteran's service-connected fracture of left medial malleolus (ankle) disability.  Thereafter, the examiner should opine on the severity of such symptoms and should also describe the functional impairment caused by such associated symptom.

i. The VA orthopedic examination, by appropriate physicians, at a VA medical facility, must also be conducted for his left knee, status post surgery with degenerative changes.  The examiner must interview the Veteran, and record in detail the history of his left knee, status post surgery with degenerative changes.  The examiner must obtain a detailed history concerning the onset of symptoms, frequency of occurrence, and duration of the Veteran's symptoms at all time periods beginning from the alleged onset to the present.  

j. The examiner must consider the history of the Veteran, the evidence in the claims file, and render an opinion on whether it is at least as likely as not (50 percent or greater probability) that the Veteran's left knee disability was caused by or a result of the Veteran's service-connected left ankle disability.  

k. If it is determined that the service-connected left ankle disability did not cause the current left knee disability, the examiner should state whether the service-connected left ankle disability aggravates (i.e. increases the severity of) the left knee.  If aggravation/an increase in disability is found, the examiner should state whether such increase is beyond the natural progress of the disability.  The examiner should identify that aspect of the disability which is found to be due to aggravation which is beyond the natural progress of the disability.

3. After the Directives above have been completed, readjudicate the Veteran's claims in light of all pertinent evidence (to include all evidence added to the records since the last adjudication) and legal authority.  

4. If the claims remain denied, issue to the Veteran and his representative a supplemental statement of the case (SSOC), and afford them the appropriate period of time to respond thereto before the claims file is returned to the Board for further appellate consideration.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


